  Case 1:20-cv-00434-LPS Document 1 Filed 03/27/20 Page 1 of 38 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

MALLINCKRODT HOSPITAL PRODUCTS )
IP LIMITED, MALLINCKRODT HOSPITAL
                               )
PRODUCTS INC., and NEW PHARMATOP
                               )
L.P.,                          )
                               )                     C.A. No. ______________
              Plaintiffs,      )
                               )
    v.                         )
                               )
BAXTER HEALTHCARE CORPORATION, )
                               )
              Defendant.       )

                      COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiffs Mallinckrodt Hospital Products IP Limited, Mallinckrodt Hospital Products

Inc., and New Pharmatop L.P. (collectively “Plaintiffs”), by their attorneys, file this Complaint

for patent infringement against Defendant Baxter Healthcare Corporation (“Defendant” or

“Baxter”) and allege as follows:

                                         THE PARTIES

       1.      Plaintiff Mallinckrodt Hospital Products IP Limited (“Mallinckrodt Hospital

Products IP”) is a company organized and existing under the laws of Ireland, having a registered

address of College Business & Technology Park, Cruiserath Road, Blanchardstown, Dublin 15,

D15 TX2V, Ireland. Mallinckrodt Hospital Products IP is a wholly-owned subsidiary of

Mallinckrodt plc. As set forth herein, Mallinckrodt Hospital Products IP is the assignee of U.S.

Patent No. 9,399,012 (“’012 patent”), U.S. Patent No. 9,610,265 (“’265 patent”), U.S. Patent No.

9,987,238 (“’238 patent”), and U.S. Patent No. 10,383,834 (“’834 patent”) and is the exclusive

sub-licensee of U.S. Patent No. 6,992,218 (“’218 patent”) (collectively, “Patents-in-Suit”).
   Case 1:20-cv-00434-LPS Document 1 Filed 03/27/20 Page 2 of 38 PageID #: 2




       2.      Plaintiff Mallinckrodt Hospital Products Inc. (“Mallinckrodt Hospital Products”),

formerly Cadence Pharmaceuticals, Inc. (“Cadence”), is a corporation organized and existing

under the laws of the State of Delaware, having a principal place of business at 675 McDonnell

Blvd., Hazelwood, Missouri 63042. Mallinckrodt Hospital Products is a wholly-owned

subsidiary of Mallinckrodt plc.

       3.      Plaintiff New Pharmatop L.P. (“New Pharmatop”) is a Delaware limited

partnership having its registered agent c/o Corporation Services Company, 2711 Centerville

Road, Suite 400, Wilmington, Delaware. As set forth herein, New Pharmatop is the current

assignee of the ’218 patent.

       4.      On information and belief, Defendant Baxter Healthcare Corporation is a

corporation organized and existing under the laws of the State of Delaware with its principal

place of business at One Baxter Parkway, Deerfield, Illinois 60015. On information and belief,

Baxter manufactures, markets, distributes, and/or sells generic pharmaceutical products for use

throughout the United States, including in this judicial district.

                                   NATURE OF THE ACTION

       5.      This is a civil action for infringement of the Patents-in-Suit pursuant to the Patent

Laws of the United States, 35 U.S.C. §§ 100 et seq.; the Federal Food, Drug, and Cosmetic Act;

21 U.S.C. §§ 301 et seq.; and the Declaratory Judgment Act, 28 U.S.C. §§ 2201 et seq.

                                  JURISDICTION AND VENUE

       6.      This Court has subject matter jurisdiction over this action under 28 U.S.C.

§§ 1331, 1338(a), and 2201(a).

       7.      This Court has personal jurisdiction over Baxter because, inter alia, it: (1) is

incorporated in Delaware; (2) has submitted Abbreviated New Drug Application (“ANDA”)

                                                 -2-
   Case 1:20-cv-00434-LPS Document 1 Filed 03/27/20 Page 3 of 38 PageID #: 3




No. 214331 (the “Baxter ANDA”), claiming bioequivalence to Plaintiffs’ OFIRMEV®

injectable acetaminophen product, seeking nationwide approval of its proposed product; and

(3) through the submission of its ANDA, intends to commercially manufacture, use, import,

market, offer for sale, and sell the Baxter ANDA product throughout the United States, including

in this judicial district.

        8.       Venue is proper in this Court pursuant to 28 U.S.C. § 1400(b).

        9.       This action involves patents that have already been at issue in prior actions before

this Court. The ’218 patent was at issue in the following exemplary actions: Cadence

Pharmaceuticals, Inc. v. Exela Pharma Sciences, LLC, No. 11-733; Cadence Pharmaceuticals,

Inc. v. InnoPharma Licensing LLC, No. 14-1225; Mallinckrodt IP v. Mylan Laboratories Ltd.,

No. 14-1499; Mallinckrodt IP v. B. Braun Medical Inc., No. 17-365; and Mallinckrodt IP v.

Altan Pharma Ltd., No. 19-552. The ’012 Patent was previously at issue before this Court in the

actions captioned Mallinckrodt IP v. InnoPharma Licensing LLC, No. 16-1116; Mallinckrodt IP

v. Mylan Laboratories Ltd., No. 16-1115; Mallinckrodt IP v. B. Braun Medical Inc., No. 17-365

and Mallinckrodt IP v. Altan Pharma Ltd., No. 19-552. The ’265 patent was previously at issue

before this Court in the actions captioned Mallinckrodt IP v. B. Braun Medical Inc., No. 17-660

and Mallinckrodt IP v. Altan Pharma Ltd., No. 19-552. The ’238 patent was previously at issue

before this Court in the actions captioned Mallinckrodt IP v. B. Braun Medical Inc., No. 18-

1090 and Mallinckrodt IP v. Altan Pharma Ltd., No. 19-552.

                                     THE PATENTS-IN-SUIT

        10.      The ’218 patent, titled “Methods for Obtaining Aqueous Formulations of

Oxidation-Sensitive Active Principles,” was duly and legally issued by the United States Patent

and Trademark Office (“PTO”) on January 31, 2006. Named inventors Francois Dietlin and

                                                 -3-
  Case 1:20-cv-00434-LPS Document 1 Filed 03/27/20 Page 4 of 38 PageID #: 4




Daniele Fredj assigned the application which issued as the ’218 patent to SCR Pharmatop

(“Pharmatop”).

       11.     Pharmatop, which subsequently assigned the ’218 patent to New Pharmatop,

granted an exclusive license to the ’218 patent to Bristol-Myers Squibb Company (“BMS”) with

a right to sublicense. BMS granted Cadence (now Mallinckrodt Hospital Products) a sublicense,

which was exclusive even to BMS, to the ’218 patent with regard to all rights pertinent hereto.

As a result of the corporate restructuring following the purchase of Cadence by Mallinckrodt plc,

Mallinckrodt Hospital Products IP is the exclusive sub-licensee of the ’218 patent. A true and

correct copy of the ’218 patent is attached as Exhibit A.

       12.     Claim 1 of the ’218 patent recites: “[a] method for preparing an aqueous solution

with an active nature susceptible to oxidation, which is paracetamol, while preserving for a

prolonged period, comprising deoxygenation of the solution by bubbling with at least one inert

gas and/or placing under vacuum, until the oxygen content is below 2 ppm, and optionally the

aforementioned aqueous solution with an active principle is topped with an inert gas atmosphere

heavier than air and placed in a closed container in which the prevailing pressure is 65,000 Pa

maximum, and the oxygen content of the aqueous solution is below 2 ppm, and optionally the

deoxygenation of the solution is completed by addition of an antioxidant.”

       13.     The ’012 patent, titled “Reduced Dose Intravenous Acetaminophen,” was duly

and legally issued by the PTO on July 26, 2016. Named inventors Mike Allan Royal and James

Bradley Breitmeyer assigned the application that issued as the ’012 patent to Cadence, which

subsequently assigned that application to Mallinckrodt IP, which subsequently changed its name

to Mallinckrodt IP Unlimited Company (“Mallinckrodt IP Unlimited”), which subsequently

assigned that application to Mallinckrodt Hospital Products IP. Mallinckrodt Hospital Products

                                               -4-
  Case 1:20-cv-00434-LPS Document 1 Filed 03/27/20 Page 5 of 38 PageID #: 5




IP is now the sole assignee of the ’012 patent. A true and correct copy of the ’012 patent is

attached as Exhibit B.

       14.     Claim 1 of the ’012 patent recites “[a] method for the treatment of pain or fever in

an adult human or an adolescent human subject weighing at least 50 kg, in need thereof,

comprising administering to the subject, by an intravenous route of administration, a

therapeutically effective amount of a pharmaceutical composition comprising about 550 mg to

about 800 mg of acetaminophen; and repeating said administration at least once at an interval of

about 3 to about 5 hours.”

       15.     The ’265 patent, titled “Reduced Dose Intravenous Acetaminophen,” was duly

and legally issued by the PTO on April 4, 2017. Named inventors Mike Allan Royal and James

Bradley Breitmeyer assigned the application that issued as the ’265 patent to Cadence, which

subsequently assigned that application to Mallinckrodt IP, which subsequently changed its name

to Mallinckrodt IP Unlimited, which subsequently assigned that application to Mallinckrodt

Hospital Products IP. Mallinckrodt Hospital Products IP is now the sole assignee of the ’265

patent. A true and correct copy of the ’265 patent is attached as Exhibit C.

       16.     Claim 1 of the ’265 patent recites “[a] method of treating pain in a human subject

weighing at least 50 kg comprising: co-administering to the subject a therapeutically effective

amount of a first pharmaceutical composition comprising about 500 mg to about 750 mg of

acetaminophen and a therapeutically effective amount of a second pharmaceutical composition

comprising an opioid analgesic; wherein the first pharmaceutical composition is administered to

the subject intravenously.”

       17.     The ’238 patent, “Reduced Dose Intravenous Acetaminophen,” was duly and

legally issued by the PTO on June 5, 2018. Named inventors Mike Allan Royal and James

                                               -5-
   Case 1:20-cv-00434-LPS Document 1 Filed 03/27/20 Page 6 of 38 PageID #: 6




Bradley Breitmeyer assigned the application that issued as the ’238 patent to Cadence, which

subsequently assigned that application to Mallinckrodt IP, which subsequently changed its name

to Mallinckrodt IP Unlimited, which subsequently assigned that application to Mallinckrodt

Hospital Products IP. Mallinckrodt Hospital Products IP is now the sole assignee of the ’238

patent. A true and correct copy of the ’238 patent is attached as Exhibit D.

       18.     Claim 1 of the ’238 patent recites “[a] method of treating pain in a human subject,

in need thereof, weighing at least 50 kg comprising: administering to the subject a

therapeutically effective amount of a pharmaceutical composition comprising about 500 mg to

about 750 mg of acetaminophen; and repeating the administration at least once every four hours;

wherein the pharmaceutical composition is administered to the subject intravenously; and

wherein the therapeutic effect of the pharmaceutical composition is comparable to the standard

of care treatment of 1000 mg of acetaminophen administered orally every 6 hours.”

       19.     The ’834 patent, titled “Reduced Dose Intravenous Acetaminophen,” was duly

and legally issued by the PTO on August 20, 2019. Named inventors Mike Allan Royal and

James Bradley Breitmeyer assigned the application that issued as the ’834 patent to Mallinckrodt

Hospital Products IP. Mallinckrodt Hospital Products IP is now the sole assignee of the ’834

patent. A true and correct copy of the ’834 patent is attached as Exhibit E.

       20.     Claim 1 of the ’834 patent recites “[a] method of treating pain in a human subject

weighing at least 50 kg comprising: administering to the subject an intravenous acetaminophen

formulation comprising about 650 mg of acetaminophen; and repeating the administration of the

intravenous acetaminophen formulation every four hours; wherein the subject receives a

maximum daily dose of less than 4000 mg of acetaminophen per day.”




                                               -6-
   Case 1:20-cv-00434-LPS Document 1 Filed 03/27/20 Page 7 of 38 PageID #: 7




                                           OFIRMEV®

       21.     Cadence obtained approval from the FDA for NDA No. 022450 for OFIRMEV®,

the first and only intravenous (IV) formulation of acetaminophen available in the United States.

As part of the corporate restructuring resulting from the purchase of Cadence by Mallinckrodt

plc, Mallinckrodt Hospital Products IP is now the holder of NDA No. 022450. Mallinckrodt

Hospital Products distributes OFIRMEV®.

       22.     OFIRMEV® was approved by the FDA on November 2, 2010. OFIRMEV® is

indicated for the management of mild to moderate pain, management of moderate to severe pain

with adjunctive opioid analgesics, and reduction of fever.

       23.     The publication “Approved Drug Products with Therapeutic Equivalence

Evaluations” (the “Orange Book”) identifies drug products approved on the basis of safety and

effectiveness by the FDA under the Federal Food, Drug, and Cosmetic Act pursuant to 21 U.S.C.

§ 355(b)(1) and attendant FDA regulations. Each of the ’218, ’012, ’265, ’238, and ’834 patents

were timely listed in the Orange Book with respect to OFIRMEV®.

       24.     Based on revisions made to the OFIRMEV® package insert based on data from a

randomized, placebo controlled, multicenter study of intravenous acetaminophen for the

treatment of acute pain in pediatric patients to fulfill a post-marketing requirement, OFIRMEV®

was granted exclusivity until July 27, 2020.

       25.     On information and belief, no application referencing OFIRMEV® as a reference

listed drug will be finally approved until after the expiration of said exclusivity in July 2020.

                BAXTER’S INFRINGEMENT OF THE PATENTS-IN-SUIT

       26.     On information and belief, Baxter submitted the Baxter ANDA to the FDA under

the Federal Food, Drug, and Cosmetic Act (21 U.S.C. § 355(b)(2)), seeking approval to engage

                                                -7-
   Case 1:20-cv-00434-LPS Document 1 Filed 03/27/20 Page 8 of 38 PageID #: 8




in the commercial manufacture, use, sale or offer for sale, and/or importation of the Baxter

ANDA product prior to the expiration of the ’218, ’012, ’265, ’238, and ’834 patents, which are

listed in the Orange Book with respect to OFIRMEV®.

       27.     By a letter dated February 19, 2020, and received after that date (the “Baxter

Letter”), Baxter stated that it submitted the Baxter ANDA seeking approval to engage in the

commercial manufacture, use, sale or offer for sale, and/or importation of the Baxter ANDA

product prior to the expiration of the ’218 patent.

       28.     The Baxter Letter also states that the Baxter ANDA contains a certification under

21 U.S.C. § 355(j)(2)(B)(iv)(II) (the “Paragraph IV certification”) alleging that the ’218 patent is

“invalid, unenforceable, and/or will not be infringed by the commercial manufacture, use or sale

of the drug product described in Baxter’s ANDA.”

       29.     Baxter’s submission of the Baxter ANDA to the FDA, including its Paragraph IV

certification, constitutes an act of infringement of the ’218 patent under 35 U.S.C.

§ 271(e)(2)(A). In the event that Baxter commercially manufactures, imports, uses, offers for

sale, or sells the Baxter ANDA product or induces or contributes to such conduct, said actions

would constitute infringement of the ’218 patent under 35 U.S.C. § 271(a), (b), and/or (c).

       30.     On information and belief, the only viable way of preparing an acetaminophen

solution with prolonged stability is to deoxygenate the solution (or an equivalent thereof) to

below 2 ppm oxygen. For instance, the proposed generic Exela Pharma Sciences product was

found by this Court to have infringed claims of the ’218 patent, and the Cadence product was

deemed to be a commercial embodiment thereof. See Cadence Pharm., Inc. v. Exela Pharma

Scis., LLC, No. 11-733, 2013 WL 11083853 (D. Del. Nov. 14, 2013), aff’d, 780 F.3d 1364 (Fed.

Cir. 2015). Both the Exela and Cadence intravenous acetaminophen products are deoxygenated

                                                -8-
  Case 1:20-cv-00434-LPS Document 1 Filed 03/27/20 Page 9 of 38 PageID #: 9




to below 2 ppm during preparation by bubbling with at least one inert gas and/or placing under

vacuum (or an equivalent). See id.

       31.     OFIRMEV® was the first aqueous injectable acetaminophen product approved by

the FDA. Accordingly, since November 2, 2010, the only commercially available aqueous

injectable acetaminophen product in the United States has employed the invention(s) set forth in

various claims of the ’218 patent.

       32.     Wockhardt Bio AG and Agila Specialties Inc. have stipulated to infringement of

one or more claims of the ’218 patent with regard to their proposed generic versions of

OFIRMEV®. Cadence Pharm., Inc. et al. v. Wockhardt Ltd. et al., No. 14-94 (LPS), D.I. 9

(D. Del. Apr. 2, 2014); Cadence Pharm., Inc. et al. v. Agila Specialties Inc. et al., No. 14-1499

(LPS), D.I. 177 (D. Del. Jan. 12, 2017). Thus, those products likewise are deoxygenated to below

2 ppm by bubbling with at least one inert gas and/or placing under vacuum (or an equivalent).

       33.     A significant number of sophisticated pharmaceutical companies have taken a

license to the ’218 patent, thereby availing themselves of the invention(s) claimed therein. Thus,

BMS, Cadence, Mallinckrodt, Wockhardt, Agila, Paddock Laboratories, Inc., Fresenius Kabi

USA, LLC, Sandoz, Inc., B. Braun Medical Inc., Aurobindo Pharma USA, Inc., and Altan

Pharma Ltd. each have taken a license to the ’218 patent. And Perfalgan, the European

counterpart of OFIRMEV®, is deoxygenated to below 2 ppm oxygen by bubbling with at least

one inert gas and/or placing under vacuum (or an equivalent). See Cadence, 2013 WL

11083853, at *5, *34 n.34.

       34.     The FDA has approved three other aqueous injectable acetaminophen products

that reference OFIRMEV® as the reference listed drug—ANDA products from Sandoz and

Paddock (the ANDA for which was subsequently transferred to Custopharm, Inc.), as well as a

                                              -9-
 Case 1:20-cv-00434-LPS Document 1 Filed 03/27/20 Page 10 of 38 PageID #: 10




505(b)(2) NDA product from Fresenius. Each of those entities has licensed the ’218 patent

technology, but the licenses do not commence until December 6, 2020. Accordingly, the only

FDA-approved aqueous injectable acetaminophen products (the three products above and

OFIRMEV® itself) fall under licenses to the ’218 patent.

       35.     On information and belief, and because it is the only viable method of preparing

an injectable aqueous solution of acetaminophen, the Baxter ANDA product will be

deoxygenated to below 2 ppm oxygen, within the scope of at least one claim of the ’218 patent.

That dissolved oxygen level will be achieved by bubbling with at least one inert gas and/or

placing under vacuum (or an equivalent).

       36.     Baxter’s submission of the Baxter ANDA to the FDA constitutes an act of

infringement of the ’012 patent under 35 U.S.C. § 271(e)(2)(A). In the event that Baxter

commercially manufactures, imports, uses, offers for sale, or sells the Baxter ANDA product or

induces such conduct, said actions would constitute infringement of the ’012 patent under 35

U.S.C. § 271(a) and/or (b).

       37.     Under the Hatch-Waxman Act, the evaluation of infringement involves what the

applicant will “likely market if its application is approved.” Bayer AG v. Elan Pharm. Research

Corp., 212 F.3d 1241, 1248-49 (Fed. Cir. 2000) (citing Glaxo, Inc. v. Novopharm, Ltd., 110 F.3d

1562, 1569 (Fed. Cir. 1997)).

       38.     Upon information and belief, inter alia, Baxter’s proposed labeling will

encourage, promote, and/or recommend a method of administering the Baxter ANDA product to

treat pain or fever in an adult human or an adolescent human subject weighing at least 50 kg, in

need thereof, by administering to the subject, by an intravenous route of administration, a

therapeutically effective amount of a pharmaceutical composition comprising about 550 mg to

                                             - 10 -
 Case 1:20-cv-00434-LPS Document 1 Filed 03/27/20 Page 11 of 38 PageID #: 11




about 800 mg of acetaminophen and repeating said administration at least once at an interval of

about 3 to about 5 hours, which administration will constitute direct infringement of at least

Claim 1 of the ’012 patent. Upon information and belief, if approved, the Baxter ANDA product

will be used to treat mild to moderate pain in adult and pediatric patients two years and older,

moderate to severe pain in conjunction with adjunctive opioid analgesics in the same population,

and for the reduction of fever in adult and pediatric patients. Upon information and belief, inter

alia, Baxter will commercially manufacture, import, use, offer for sale, or sell the Baxter ANDA

product and recommend usage of the Baxter ANDA product. Upon information and belief, this

will occur at Baxter’s active behest, and with Baxter’s intent, knowledge, and encouragement.

Upon information and belief, Baxter will actively induce, encourage, and abet this infringement

with knowledge that it is in contravention of the Mallinckrodt Plaintiffs’ rights under the ’012

patent.

          39.   The OFIRMEV® labeling includes instructions for administering OFIRMEV® to

treat pain or fever in an adult human or an adolescent human subject weighing at least 50 kg, in

need thereof, by administering to the subject, by an intravenous route of administration, a

therapeutically effective amount of a pharmaceutical composition comprising 650 mg of

acetaminophen and repeating said administration at least once at an interval of 4 hours. A true

and correct copy of the OFIRMEV® labeling is attached as Exhibit F.

          40.   On information and belief, Baxter did not perform its own clinical trials, and

instead will rely on the clinical trials referenced in the OFIRMEV® labeling for the Baxter

ANDA product labeling.

          41.   Section 6.1 of the OFIRMEV® labeling reports on clinical trials in which patients

were administered 650 mg OFIRMEV® every 4 hours. On information and belief, the Baxter

                                              - 11 -
 Case 1:20-cv-00434-LPS Document 1 Filed 03/27/20 Page 12 of 38 PageID #: 12




ANDA product labeling will contain the same or substantially the same information concerning

said trials.

        42.    Section 14.1 of the OFIRMEV® labeling describes acute pain studies in adults in

which patients were administered 650 mg OFIRMEV® every 4 hours. The OFIRMEV® labeling

reports that patients receiving OFIRMEV® experienced a statistically significant greater

reduction in pain intensity over 24 hours compared to placebo. On information and belief, the

Baxter ANDA product labeling will contain the same or substantially the same statements.

        43.    The OFIRMEV® labeling therefore instructs, recommends, promotes, and/or

encourages medical care providers to practice the methods of at least Claim 1 of the ’012 patent.

On information and belief, the Baxter ANDA product labeling will instruct, recommend,

promote, and/or encourage medical care providers to practice the methods of at least Claim 1 of

the ’012 patent.

        44.    The foregoing information in the OFIRMEV® labeling is essential for the safe

and effective use of the drug, particularly given the warnings in the labeling concerning potential

dosing errors. As the warning in the Highlights of Prescribing Information indicates, “[t]ake care

when prescribing, preparing, and administering OFIRMEV Injection to avoid dosing errors

which could result in accidental overdose and death.” The Highlights continue: “Acetaminophen

has been associated with cases of acute liver failure, at times resulting in liver transplant and

death. Most of the cases of liver injury are associated with the use of acetaminophen at doses that

exceed the recommended maximum daily limits . . . .”

        45.    Upon information and belief, the Baxter ANDA product will be administered to

treat pain or fever in an adult human or an adolescent human subject weighing at least 50 kg, in

need thereof, by administering to the subject, by an intravenous route of administration, a

                                              - 12 -
 Case 1:20-cv-00434-LPS Document 1 Filed 03/27/20 Page 13 of 38 PageID #: 13




therapeutically effective amount of a pharmaceutical composition comprising about 550 mg to

about 800 mg of acetaminophen and repeating said administration at least once at an interval of

about 3 to about 5 hours, which administration will constitute direct infringement of at least

Claim 1 of the ’012 patent. Upon information and belief, this will occur at Baxter’s active behest,

and with Baxter’s intent, knowledge, and encouragement. Upon information and belief, Baxter

will actively induce, encourage, and abet this infringement with knowledge that it is in

contravention of the Mallinckrodt Plaintiffs’ rights under the ’012 patent.

       46.     Baxter’s submission of the Baxter ANDA to the FDA constitutes an act of

infringement of the ’012 patent under 35 U.S.C § 271(e)(2)(A). Moreover, Baxter intends to

commercially manufacture, import, use, offer for sale, or sell the Baxter ANDA product and/or

induce or contribute to such conduct. Said actions would constitute infringement of the ’012

patent under 35 U.S.C § 271(a) and/or (b).

       47.     Upon information and belief, Baxter was aware of the ’012 patent prior to filing

the Baxter ANDA, and its willful actions render this an exceptional case under 35 U.S.C. § 285.

       48.     The acts of infringement by Baxter set forth above will cause the Mallinckrodt

Plaintiffs irreparable harm for which they have no adequate remedy at law, and will continue

unless enjoined by this Court.

       49.     Baxter’s submission of the Baxter ANDA to the FDA constitutes an act of

infringement of the ’265 patent under 35 U.S.C. § 271(e)(2)(A). In the event that Baxter

commercially manufactures, imports, uses, offers for sale, or sells the Baxter ANDA product or

induces such conduct, said actions would constitute infringement of the ’265 patent under 35

U.S.C. § 271(a) and/or (b).




                                               - 13 -
 Case 1:20-cv-00434-LPS Document 1 Filed 03/27/20 Page 14 of 38 PageID #: 14




       50.     Upon information and belief, inter alia, Baxter’s proposed labeling will instruct

encourage, promote, and/or recommend the administration of the Baxter ANDA product to treat

pain in a human subject weighing at least 50 kg by co-administering to the subject a

therapeutically effective amount of a first pharmaceutical composition comprising about 500 mg

to about 750 mg of acetaminophen and a therapeutically effective amount of a second

pharmaceutical composition comprising an opioid analgesic, wherein the first pharmaceutical

composition is administered to the subject intravenously, which co-administration will constitute

direct infringement of at least Claim 1 of the ’265 patent. Upon information and belief, if

approved, the Baxter ANDA product will be used to treat mild to moderate pain in adult and

pediatric patients two years and older, moderate to severe pain in conjunction with adjunctive

opioid analgesics in the same population, and for the reduction of fever in adult and pediatric

patients. Upon information and belief, Baxter will market its proposed products to hospitals,

clinics, physicians, and other medical care providers and will promote, recommend, and/or

encourage the practice of the steps of at least Claim 1 of the ’265 patent.

       51.     The OFIRMEV® labeling includes instructions for administering OFIRMEV® to

treat pain in a human subject weighing at least 50 kg by co-administering to the subject a

therapeutically effective amount of a first pharmaceutical composition comprising about 500 mg

to about 750 mg of acetaminophen and a therapeutically effective amount of a second

pharmaceutical composition comprising an opioid analgesic, wherein the first pharmaceutical

composition is administered to the subject intravenously. (See Exhibit F.)

       52.     For example, Section 1 of the OFIRMEV® labeling provides that “OFIRMEV

(acetaminophen) injection is indicated for the . . . Management of moderate to severe pain with

adjunctive opioid analgesics.”

                                               - 14 -
 Case 1:20-cv-00434-LPS Document 1 Filed 03/27/20 Page 15 of 38 PageID #: 15




        53.    On information and belief, Baxter did not perform its own clinical trials, and

instead will rely on the clinical trials referenced in the OFIRMEV® labeling for the Baxter

ANDA product labeling.

        54.    Section 6.1 of the OFIRMEV® labeling reports on clinical trials in which patients

were administered 650 mg OFIRMEV® every 4 hours. On information and belief, the Baxter

ANDA product labeling will contain the same or substantially the same information concerning

said trials.

        55.    Section 14.1 of the OFIRMEV® labeling describes acute pain studies in adults in

which patients were administered 650 mg OFIRMEV® every 4 hours. The OFIRMEV® labeling

reports that patients receiving OFIRMEV® experienced a statistically significant greater

reduction in pain intensity over 24 hours compared to placebo. On information and belief, the

Baxter ANDA product labeling will contain the same or substantially the same statements.

        56.    The OFIRMEV® labeling therefore instructs, recommends, promotes, and/or

encourages medical care providers to practice the methods of at least Claim 1 of the ’265 patent.

On information and belief, the Baxter ANDA product labeling will instruct, recommend,

promote, and/or encourage medical care providers to practice the methods of at least Claim 1 of

the ’265 patent.

        57.    The foregoing information in the OFIRMEV® labeling is essential for the safe

and effective use of the drug, particularly given the warnings in the labeling concerning potential

dosing errors. As the warning in the Highlights of Prescribing Information indicates, “[t]ake care

when prescribing, preparing, and administering OFIRMEV Injection to avoid dosing errors

which could result in accidental overdose and death.” The Highlights continue: “Acetaminophen

has been associated with cases of acute liver failure, at times resulting in liver transplant and

                                              - 15 -
 Case 1:20-cv-00434-LPS Document 1 Filed 03/27/20 Page 16 of 38 PageID #: 16




death. Most of the cases of liver injury are associated with the use of acetaminophen at doses that

exceed the recommended maximum daily limits . . . .”

       58.     Upon information and belief, the Baxter ANDA product will be administered to

treat pain in a human subject weighing at least 50 kg by co-administering to the subject a

therapeutically effective amount of a first pharmaceutical composition comprising about 500 mg

to about 750 mg of acetaminophen and a therapeutically effective amount of a second

pharmaceutical composition comprising an opioid analgesic, wherein the first pharmaceutical

composition is administered to the subject intravenously, which co-administration will constitute

direct infringement of at least Claim 1 of the ’265 patent. Upon information and belief, this will

occur at Baxter’s active behest, and with Baxter’s intent, knowledge, and encouragement. Upon

information and belief, Baxter will actively induce, encourage, and abet this infringement with

knowledge that it is in contravention of the Mallinckrodt Plaintiffs’ rights under the ’265 patent.

       59.     Baxter’s submission of the Baxter ANDA to the FDA constitutes an act of

infringement of the ’265 patent under 35 U.S.C. § 271(e)(2)(A). Moreover, Baxter intends to

commercially manufacture, import, use, offer for sale, or sell the Baxter ANDA product and/or

induce such conduct. Said actions constitute infringement of the ’265 patent under 35 U.S.C. §

271(a) and/or (b).

       60.     Upon information and belief, Baxter was aware of the ’265 patent prior to filing

the Baxter ANDA, and its willful actions render this an exceptional case under 35 U.S.C. § 285.

       61.     The acts of infringement by Baxter set forth above will cause the Mallinckrodt

Plaintiffs irreparable harm for which they have no adequate remedy at law, and will continue

unless enjoined by this Court.




                                               - 16 -
 Case 1:20-cv-00434-LPS Document 1 Filed 03/27/20 Page 17 of 38 PageID #: 17




       62.      Baxter’s submission of the Baxter ANDA to the FDA constitutes an act of

infringement of the ’238 patent under 35 U.S.C. § 271(e)(2)(A). In the event that Baxter

commercially manufactures, imports, uses, offers for sale, or sells the Baxter ANDA product or

induces such conduct, said actions would constitute infringement of the ’238 patent under 35

U.S.C. § 271(a) and/or (b).

       63.     Upon information and belief, inter alia, Baxter will encourage, promote, and/or

recommend the administration of the Baxter ANDA product to treat pain in a human subject

weighing at least 50 kg by administering to the subject a therapeutically effective amount of a

first pharmaceutical composition comprising about 500 mg to about 750 mg of acetaminophen,

and repeating the administration at least once every four hours, wherein the pharmaceutical

composition is administered to the subject intravenously, and wherein the therapeutic effect of

the pharmaceutical composition is comparable to the standard of care treatment of 1000 mg of

acetaminophen administered orally every 6 hours, which administration will constitute direct

infringement of at least Claim 1 of the ’238 patent. Upon information and belief, if approved,

the Baxter ANDA product will be used to treat mild to moderate pain in adult and pediatric

patients two years and older, moderate to severe pain in conjunction with adjunctive opioid

analgesics in the same population, and for the reduction of fever in adult and pediatric patients.

Upon information and belief, Baxter will market its proposed products to hospitals, clinics,

physicians, and other medical care providers and will promote, recommend, and/or encourage

the practice of the steps of at least Claim 1 of the ’238 patent.

       64.     The OFIRMEV® labeling includes instructions for administering OFIRMEV® to

treat pain in a human subject weighing at least 50 kg by co-administering to the subject a

therapeutically effective amount of a first pharmaceutical composition comprising 650 mg of

                                                - 17 -
 Case 1:20-cv-00434-LPS Document 1 Filed 03/27/20 Page 18 of 38 PageID #: 18




acetaminophen, and repeating the administration at least once every four hours, wherein the

pharmaceutical composition is administered to the subject intravenously. (See Exhibit F.)

        65.    On information and belief, Baxter did not perform its own clinical trials, and

instead will rely on the clinical trials referenced in the OFIRMEV® labeling for the Baxter

ANDA product labeling.

        66.    Section 6.1 of the OFIRMEV® labeling reports on clinical trials in which patients

were administered 650 mg OFIRMEV® every 4 hours. On information and belief, the Baxter

ANDA product labeling will contain the same or substantially the same information concerning

said trials.

        67.    Section 14.1 of the OFIRMEV® labeling describes acute pain studies in adults in

which patients were administered 650 mg OFIRMEV® every 4 hours. The OFIRMEV® labeling

reports that patients receiving OFIRMEV® experienced a statistically significant greater

reduction in pain intensity over 24 hours compared to placebo. On information and belief, the

Baxter ANDA product labeling will contain the same or substantially the same statements.

        68.    The OFIRMEV® labeling therefore instructs, recommends, promotes, and/or

encourages medical care providers to practice the methods of at least Claim 1 of the ’238 patent.

On information and belief, the Baxter ANDA product labeling will instruct, recommend,

promote, and/or encourage medical care providers to practice the methods of at least Claim 1 of

the ’238 patent.

        69.    The foregoing information in the OFIRMEV® labeling is essential for the safe

and effective use of the drug, particularly given the warnings in the labeling concerning potential

dosing errors. As the warning in the Highlights of Prescribing Information indicates, “[t]ake care

when prescribing, preparing, and administering OFIRMEV Injection to avoid dosing errors

                                              - 18 -
 Case 1:20-cv-00434-LPS Document 1 Filed 03/27/20 Page 19 of 38 PageID #: 19




which could result in accidental overdose and death.” The Highlights continue: “Acetaminophen

has been associated with cases of acute liver failure, at times resulting in liver transplant and

death. Most of the cases of liver injury are associated with the use of acetaminophen at doses that

exceed the recommended maximum daily limits . . . .”

       70.     Upon information and belief, Baxter’s ANDA product will be administered to

treat pain in a human subject weighing at least 50 kg by administering to the subject a

therapeutically effective amount of a first pharmaceutical composition comprising about 500 mg

to about 750 mg of acetaminophen, and repeating the administration at least once every four

hours, wherein the pharmaceutical composition is administered to the subject intravenously, and

wherein the therapeutic effect of the pharmaceutical composition is comparable to the standard

of care treatment of 1000 mg of acetaminophen administered orally every 6 hours, which

administration will constitute direct infringement of at least Claim 1 of the ’238 patent. Upon

information and belief, this will occur at Baxter’s active behest, and with Baxter’s intent,

knowledge, and encouragement. Upon information and belief, Baxter will actively induce,

encourage, and abet this infringement with knowledge that it is in contravention of the

Mallinckrodt Plaintiffs’ rights under the ’238 patent.

       71.     Baxter’s submission of the Baxter ANDA to the FDA constitutes an act of

infringement of the ’238 patent under 35 U.S.C § 271(e)(2)(A). Moreover, Baxter intends to

commercially manufacture, import, use, offer for sale, or sell the Baxter ANDA product and/or

induce such conduct. Said actions would constitute infringement of the ’238 patent under 35

U.S.C § 271(a) and/or (b).

       72.     Upon information and belief, Baxter was aware of the ’238 patent prior to filing

the Baxter ANDA, and its willful actions render this an exceptional case under 35 U.S.C. § 285.

                                               - 19 -
 Case 1:20-cv-00434-LPS Document 1 Filed 03/27/20 Page 20 of 38 PageID #: 20




       73.     The acts of infringement by Baxter set forth above will cause the Mallinckrodt

Plaintiffs irreparable harm for which they have no adequate remedy at law, and will continue

unless enjoined by this Court.

       74.     Baxter’s submission of the Baxter ANDA to the FDA constitutes an act of

infringement of the ’834 patent under 35 U.S.C. § 271(e)(2)(A). In the event that Baxter

commercially manufactures, imports, uses, offers for sale, or sells the Baxter ANDA product or

induces such conduct, said actions would constitute infringement of the ’834 patent under 35

U.S.C. § 271(a) and/or (b).

       75.     Upon information and belief, inter alia, Baxter will encourage, promote, and/or

recommend the administration of the Baxter ANDA product to treat pain in a human subject

weighing at least 50 kg by administering to the subject an intravenous acetaminophen

formulation comprising about 650 mg of acetaminophen, and repeating the administration every

four hours, wherein the subject receives a maximum daily dose of less than 4000 mg of

acetaminophen per day, which administration will constitute direct infringement of at least Claim

1 of the ’834 patent. Upon information and belief, if approved, the Baxter ANDA product will be

used to treat mild to moderate pain in adult and pediatric patients two years and older, moderate

to severe pain in conjunction with adjunctive opioid analgesics in the same population, and for

the reduction of fever in adult and pediatric patients. Upon information and belief, Baxter will

market its proposed products to hospitals, clinics, physicians, and other medical care providers

and will promote, recommend, and/or encourage the practice of the steps of at least Claim 1 of

the ’834 patent.

       76.     The OFIRMEV® labeling includes instructions for administering OFIRMEV® to

treat pain in a human subject weighing at least 50 kg by co-administering to the subject a

                                             - 20 -
 Case 1:20-cv-00434-LPS Document 1 Filed 03/27/20 Page 21 of 38 PageID #: 21




therapeutically effective amount of a first pharmaceutical composition comprising 650 mg of

acetaminophen, and repeating the administration at least once every four hours, wherein the

pharmaceutical composition is administered to the subject intravenously. (See Exhibit F.)

          77.   On information and belief, Baxter did not perform its own clinical trials, and

instead will rely on the clinical trials referenced in the OFIRMEV® labeling for the Baxter

ANDA product labeling.

          78.   Section 6.1 of the OFIRMEV® labeling reports on clinical trials in which patients

were administered 650 mg of OFIRMEV® every 4 hours. On information and belief, the Baxter

ANDA product will contain the same or substantially the same information concerning said

trials.

          79.   Section 14.1 of the OFIRMEV® labeling describes acute pain studies in adults in

which patients were administered 650 mg of OFIRMEV® every 4 hours. The OFIRMEV®

labeling reports that patients receiving OFIRMEV® experienced a statistically significant greater

reduction in pain intensity over 24 hours compared to placebo. On information and belief, the

Baxter ANDA product labeling will contain the same or substantially the same statements.

          80.   The OFIRMEV® labeling therefore instructs, recommends, promotes, and/or

encourages medical care providers to practice the methods of at least Claim 1 of the ’834 patent.

On information and belief, the Baxter ANDA product labeling will instruct, recommend,

promote, and/or encourage medical care providers to practice the methods of at least Claim 1 of

the ’834 patent.

          81.   The foregoing information in the OFIRMEV® labeling is essential for the safe

and effective use of the drugs, particularly given the warnings in the labeling concerning

potential dosing errors. As the warning in the Highlights of Prescribing Information indicates,

                                              - 21 -
 Case 1:20-cv-00434-LPS Document 1 Filed 03/27/20 Page 22 of 38 PageID #: 22




“[t]ake care when prescribing, preparing, and administering OFIRMEV Injection to avoid dosing

errors which could result in accidental overdose and death.” The Highlights continue:

“Acetaminophen has been associated with cases of acute liver failure, at times resulting in liver

transplant and death. Most of the cases of liver injury are associated with the use of

acetaminophen at doses that exceed the recommended maximum daily limits . . . .”

       82.     Upon information and belief, Baxter’s ANDA product will be administered to

treat pain in a human subject weighing at least 50 kg by administering to the subject an

intravenous acetaminophen formulation comprising about 650 mg of acetaminophen, and

repeating the administration every four hours, wherein the subject receives a maximum daily

dose of less than 4000 mg of acetaminophen per day, which administration will constitute direct

infringement of at least Claim 1 of the ’834 patent. Upon information and belief, this will occur

at Baxter’s active behest, and with Baxter’s intent, knowledge, and encouragement. Upon

information and belief, Baxter will actively induce, encourage, and abet this infringement with

knowledge that it is in contravention of the Mallinckrodt Plaintiffs’ rights under the ’834 patent.

       83.     Baxter’s submission of the Baxter ANDA to the FDA constitutes an act of

infringement of the ’834 patent under 35 U.S.C. § 271(e)(2)(A). Moreover, Baxter intends to

commercially manufacture, import, use, offer for sale, or sell the Baxter ANDA products and/or

induce such conduct. Said actions would constitute infringement of the ’834 patent under 35

U.S.C. § 271(a) and/or (b).

       84.     Upon information and belief, Baxter was aware of the ’834 patent prior to filing

ANDA No. 214331, and its willful actions render this an exceptional case under 35 U.S.C. § 285.




                                               - 22 -
 Case 1:20-cv-00434-LPS Document 1 Filed 03/27/20 Page 23 of 38 PageID #: 23




          85.     The acts of infringement by Baxter set forth above will cause the Mallinckrodt

Plaintiffs irreparable harm for which they have no adequate remedy at law, and will continue

unless enjoined by this Court.

                                           COUNT I
                (INFRINGEMENT OF THE ’218 PATENT BY THE BAXTER ANDA PRODUCT)

          86.     Plaintiffs incorporate each of the preceding paragraphs 1 to 85 as if fully set forth

herein.

          87.     Baxter’s submission of the Baxter ANDA, including its Paragraph IV

certification, constitutes infringement of the ’218 patent by Baxter pursuant to 35 U.S.C.

§ 271(e)(2).

          88.     On information and belief, upon FDA approval of the Baxter ANDA, Baxter will

infringe the ’218 patent by manufacturing, using, offering to sell, or selling the Baxter ANDA

Product in the United States, and/or importing the Baxter ANDA product into the United States,

and by actively inducing and/or contributing to infringement by others, in violation of 35 U.S.C.

§ 271(a), (b), and/or (c).

          89.     On information and belief, Baxter had actual and constructive knowledge of the

’218 patent prior to filing of the Baxter ANDA and acted without a reasonable basis for a good

faith belief that it would not be liable for infringing the ’218 patent.

                                 COUNT II
 (DECLARATORY JUDGMENT OF INFRINGEMENT OF THE ’218 PATENT BY THE BAXTER ANDA
                                 PRODUCT)

          90.     Plaintiffs incorporate each of the preceding paragraphs 1 to 89 as if fully set forth

herein.

          91.     This claim arises under the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and

2202.
                                                 - 23 -
 Case 1:20-cv-00434-LPS Document 1 Filed 03/27/20 Page 24 of 38 PageID #: 24




        92.     Plaintiffs are further entitled to a declaration that, if Baxter, prior to patent expiry,

commercially manufactures, uses, offers for sale, or sells the Baxter ANDA product within the

United States, imports the Baxter ANDA product into the United States, or induces or

contributes to such conduct, Baxter would infringe the ’218 patent under 35 U.S.C. § 271(a), (b),

and/or (c).

        93.     Plaintiffs are entitled to an injunction restraining and enjoining Baxter and its

officers, agents, attorneys and employees, and those acting in privity or concert with it, from

engaging in the commercial manufacture, use, offer to sell, or sale within the United States, or

importation into the United States of any of the Baxter’s ANDA Product until the expiration of

the ’218 patent, including any extensions and/or additional periods of exclusivity to which

Plaintiffs are or become entitled.

        94.     Plaintiffs will be irreparably harmed by Baxter’s infringing activities unless those

activities are enjoined by this Court. Plaintiffs do not have an adequate remedy at law.

                                         COUNT III
              (INFRINGEMENT OF THE ’012 PATENT BY THE BAXTER ANDA PRODUCT)

        95.     The Mallinckrodt Plaintiffs incorporate each of the preceding paragraphs 1 to 94

as if fully set forth herein.

        96.     Baxter’s submission of the Baxter ANDA constitutes infringement of the ’012

patent pursuant to 35 U.S.C. § 271(e)(2).

        97.     Upon information and belief, upon FDA approval of the Baxter ANDA, Baxter

will induce and/or contribute to infringement of at least Claim 1 of the ’012 patent by making,

using, offering to sell, or selling the Baxter ANDA product in the United States, and/or importing

the Baxter ANDA product into the United States, in violation of 35 U.S.C. § 271.



                                                 - 24 -
 Case 1:20-cv-00434-LPS Document 1 Filed 03/27/20 Page 25 of 38 PageID #: 25




       98.     Upon information and belief, upon FDA approval of the Baxter ANDA, doctors,

nurses, and other medical professionals will directly infringe at least Claim 1 of the ’012 patent

by using the Baxter ANDA product, in violation of 35 U.S.C. § 271(a). Upon information and

belief, Baxter’s proposed labeling and promotion of the Baxter ANDA product will encourage,

promote, and/or recommend a method of administering that product to treat pain or fever in an

adult human or an adolescent human subject weighing at least 50 kg, in need thereof, by

administering to the subject, by an intravenous route of administration, a therapeutically effective

amount of a pharmaceutical composition comprising about 550 mg to about 800 mg of

acetaminophen and repeating said administration at least once at an interval of about 3 to about 5

hours, which administration will constitute direct infringement of at least Claim 1 of the ’012

patent. Additionally, Baxter will otherwise promote, encourage, and/or instruct use of the Baxter

ANDA product for treating pain or fever in an adult human or an adolescent human subject

weighing at least 50 kg, in need thereof, by administering to the subject, by an intravenous route

of administration, a therapeutically effective amount of a pharmaceutical composition

comprising about 550 mg to about 800 mg of acetaminophen and repeating said administration at

least once at an interval of about 3 to about 5 hours.

       99.     Upon information and belief, this direct infringement will occur at Baxter’s active

behest, and with Baxter’s intent, knowledge, and encouragement. Baxter will intentionally

encourage infringement of at least Claim 1 of the ’012 patent by making, using, offering to sell,

or selling the Baxter ANDA product and by recommending and/or instructing use of the Baxter

ANDA product. Furthermore, Baxter will intentionally encourage infringement of at least Claim

1 of the ’012 patent at least by way of the labeling for the Baxter ANDA product which will

contain recommendations and/or instructions for treating pain or fever in an adult human or an

                                                - 25 -
 Case 1:20-cv-00434-LPS Document 1 Filed 03/27/20 Page 26 of 38 PageID #: 26




adolescent human subject weighing at least 50 kg, in need thereof, by administering to the

subject, by an intravenous route of administration, a therapeutically effective amount of a

pharmaceutical composition comprising about 550 mg to about 800 mg of acetaminophen and

repeating said administration at least once at an interval of about 3 to about 5 hours.

Additionally, Baxter will otherwise promote, encourage, and/or instruct use of the Baxter ANDA

product for treating pain or fever in an adult human or an adolescent human subject weighing at

least 50 kg, in need thereof, by administering to the subject, by an intravenous route of

administration, a therapeutically effective amount of a pharmaceutical composition comprising

about 550 mg to about 800 mg of acetaminophen and repeating said administration at least once

at an interval of about 3 to about 5 hours.

       100.     Upon information and belief, Baxter is aware of the ’012 patent, which is listed in

the Orange Book with respect to OFIRMEV®, and Baxter will actively induce, encourage, and

abet this infringement with knowledge that such conduct is in contravention of the Mallinckrodt

Plaintiffs’ rights under the ’012 patent, in violation of 35 U.S.C. § 271(b).

       101.     Upon information and belief, Baxter had actual and constructive knowledge of the

application that later issued as the ’012 patent prior to filing ANDA No. 214331 and acted

without a reasonable basis for a good faith belief that they would not be liable for infringing the

’012 patent upon its issuance.

                                              COUNT IV
 (DECLARATORY JUDGMENT OF INFRINGEMENT OF THE ’012 PATENT BY THE BAXTER ANDA
                                  PRODUCT)

       102.     Plaintiffs incorporate each of the preceding paragraphs 1 to 101 as if fully set

forth herein.




                                                - 26 -
 Case 1:20-cv-00434-LPS Document 1 Filed 03/27/20 Page 27 of 38 PageID #: 27




        103.    This claim arises under the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and

2202.

        104.    The Mallinckrodt Plaintiffs are entitled to a declaration that, if Baxter, prior to

patent expiry, commercially manufactures, uses, offers for sale, or sells the Baxter ANDA

product within the United States, imports the Baxter ANDA product into the United States, or

induces or contributes to such conduct, Baxter would infringe the ’012 patent under 35 U.S.C. §

271(a) and/or (b).

        105.    An actual controversy has arisen and now exists between the parties concerning

whether Baxter will directly or indirectly infringe the ’012 patent.

        106.    The Mallinckrodt Plaintiffs are entitled to an injunction restraining and enjoining

Baxter and its officers, agents, attorneys and employees, and those acting in privity or concert

with it, from engaging in the commercial manufacture, use, offer to sell, or sale within the United

States, or importation into the United States of any of the Baxter ANDA product until the

expiration of the ’012 patent, including any extensions and/or additional periods of exclusivity to

which the Mallinckrodt Plaintiffs are or become entitled.

        107.    The Mallinckrodt Plaintiffs will be irreparably harmed by Baxter’s infringing

activities unless those activities are enjoined by this Court. The Mallinckrodt Plaintiffs do not

have an adequate remedy at law.

                                            COUNT V
            (INFRINGEMENT OF THE ’265 PATENT BY THE BAXTER ANDA PRODUCT)

        108.    Plaintiffs incorporate each of the preceding paragraphs 1 to 107 as if fully set

forth herein.

        109.    Baxter’s submission of ANDA No. 214331 constitutes infringement of the ’265

patent pursuant to 35 U.S.C. § 271(e)(2).
                                               - 27 -
 Case 1:20-cv-00434-LPS Document 1 Filed 03/27/20 Page 28 of 38 PageID #: 28




       110.    Upon information and belief, upon FDA approval of ANDA No. 214331, Baxter

will induce infringement of at least Claim 1 of the ’265 patent by making, using, offering to sell,

or selling the Baxter ANDA product in the United States, and/or importing the Baxter ANDA

product into the United States, in violation of 35 U.S.C. § 271.

       111.    Upon information and belief, upon FDA approval of ANDA No. 214331, doctors,

nurses, and other medical professionals will directly infringe at least Claim 1 of the ’265 patent

by using the Baxter ANDA product, in violation of 35 U.S.C. § 271(a). The Baxter ANDA

product will be administered to treat pain in a human subject weighing at least 50 kg by co-

administering to the subject a therapeutically effective amount of a first pharmaceutical

composition comprising about 500 mg to about 750 mg of acetaminophen and a therapeutically

effective amount of a second pharmaceutical composition comprising an opioid analgesic,

wherein the first pharmaceutical composition is administered to the subject intravenously, which

co- administration will constitute direct infringement of at least Claim 1 of the ’265 patent.

       112.    Upon information and belief, this direct infringement will occur at Baxter’s active

behest, and with Baxter’s intent, knowledge, and encouragement. Baxter will intentionally

encourage infringement of at least Claim 1 of the ’265 patent at least by way of the labeling for

the Baxter ANDA product which will contain recommendations and/or instructions for treating

pain in a human subject weighing at least 50 kg by co-administering to the subject a

therapeutically effective amount of a first pharmaceutical composition comprising about 500 mg

to about 750 mg of acetaminophen and a therapeutically effective amount of a second

pharmaceutical composition comprising an opioid analgesic, wherein the first pharmaceutical

composition is administered to the subject intravenously. Additionally, Baxter will otherwise

promote, encourage, and/or instruct use of the Baxter ANDA product for treating pain in a

                                               - 28 -
 Case 1:20-cv-00434-LPS Document 1 Filed 03/27/20 Page 29 of 38 PageID #: 29




human subject weighing at least 50 kg by co-administering to the subject a therapeutically

effective amount of a first pharmaceutical composition comprising about 500 mg to about 750

mg of acetaminophen and a therapeutically effective amount of a second pharmaceutical

composition comprising an opioid analgesic, wherein the first pharmaceutical composition is

administered to the subject intravenously.

        113.    Upon information and belief, Baxter is aware of the ’265 patent, which is listed in

the Orange Book with respect to OFIRMEV®, and Baxter will actively induce, encourage, and

abet this infringement with knowledge that such conduct is in contravention of the Mallinckrodt

Plaintiffs’ rights under the ’265 patent, in violation of 35 U.S.C. § 271(b). Upon information and

belief, Baxter had actual and constructive knowledge of the application that later issued as the

’265 patent prior to filing ANDA No. 214331 and acted without a reasonable basis for a good

faith belief that it would not be liable for infringing the ’265 patent upon its issuance.

                                             COUNT VI
 (DECLARATORY JUDGMENT OF INFRINGEMENT OF THE ’265 PATENT BY THE BAXTER ANDA
                                 PRODUCT)

        114.    Plaintiffs incorporate each of the preceding paragraphs 1 to 113 as if fully set

forth herein.

        115.    This claim arises under the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and

2202.

        116.    The Mallinckrodt Plaintiffs are entitled to a declaration that, if Baxter, prior to

patent expiry, commercially manufactures, uses, offers for sale, or sells the Baxter ANDA

product within the United States, imports the Baxter ANDA product into the United States, or

induces such conduct, Baxter would infringe the ’265 patent under 35 U.S.C. § 271(a) and/or (b).




                                                - 29 -
 Case 1:20-cv-00434-LPS Document 1 Filed 03/27/20 Page 30 of 38 PageID #: 30




       117.     An actual controversy has arisen and now exists between the parties concerning

whether Baxter will directly or indirectly infringe the ’265 patent.

       118.     The Mallinckrodt Plaintiffs are entitled to an injunction restraining and enjoining

Baxter and its officers, agents, attorneys and employees, and those acting in privity or concert

with it, from engaging in the commercial manufacture, use, offer to sell, or sale within the United

States, or importation into the United States of any of the Baxter ANDA product until the

expiration of the ’265 patent, including any extensions and/or additional periods of exclusivity to

which the Mallinckrodt Plaintiffs are or become entitled.

       119.     The Mallinckrodt Plaintiffs will be irreparably harmed by Baxter’s infringing

activities unless those activities are enjoined by this Court. The Mallinckrodt Plaintiffs do not

have an adequate remedy at law.

                                            COUNT VII
            (INFRINGEMENT OF THE ’238 PATENT BY THE BAXTER ANDA PRODUCT)


       120.     Plaintiffs incorporate each of the preceding paragraphs 1 to 119 as if fully set

forth herein.

       121.     Baxter’s submission of the Baxter ANDA constitutes infringement of the ’238

patent pursuant to 35 U.S.C. § 271(e)(2).

       122.     Upon information and belief, upon FDA approval of the Baxter ANDA, Baxter

will induce and/or contribute to infringement of at least Claim 1 of the ’238 patent by making,

using, offering to sell, or selling the Baxter ANDA product in the United States, and/or importing

the Baxter ANDA product into the United States, in violation of 35 U.S.C. § 271.

       123.     Upon information and belief, upon FDA approval of the Baxter ANDA, doctors,

nurses, and other medical professionals will directly infringe at least Claim 1 of the ’238 patent

                                               - 30 -
 Case 1:20-cv-00434-LPS Document 1 Filed 03/27/20 Page 31 of 38 PageID #: 31




by using the Baxter ANDA product, in violation of 35 U.S.C. § 271(a). Upon information and

belief, Baxter’s proposed labeling and promotion of the Baxter ANDA product will encourage,

promote, and/or recommend a method of administering that product to treat pain in a human

subject, in need thereof, weighing at least 50 kg by administering to the subject a therapeutically

effective amount of a pharmaceutical composition comprising about 500 mg to about 750 mg of

acetaminophen and repeating the administration at least once every four hours, wherein the

pharmaceutical composition is administered to the subject intravenously, and wherein the

therapeutic effect of the pharmaceutical composition is comparable to the standard of care

treatment of 1000 mg of acetaminophen administered orally every 6 hours, which administration

will constitute direct infringement of at least Claim 1 of the ’238 patent. Additionally, Baxter

will otherwise promote, encourage, and/or instruct use of the Baxter ANDA product for treating

pain in a human subject, in need thereof, weighing at least 50 kg by administering to the subject

a therapeutically effective amount of a pharmaceutical composition comprising about 500 mg to

about 750 mg of acetaminophen and repeating the administration at least once every four hours,

wherein the pharmaceutical composition is administered to the subject intravenously, and

wherein the therapeutic effect of the pharmaceutical composition is comparable to the standard

of care treatment of 1000 mg of acetaminophen administered orally every 6 hours.

       124.    Upon information and belief, this direct infringement will occur at Baxter’s active

behest, and with Baxter’s intent, knowledge, and encouragement. Baxter will intentionally

encourage infringement of at least Claim 1 of the ’238 patent by at least making, using, offering

to sell, or selling the Baxter ANDA product and by recommending and/or instructing use of the

Baxter ANDA product. Furthermore, Baxter will intentionally encourage infringement of at least

Claim 1 of the ’238 patent at least by way of the labeling for the Baxter ANDA product which

                                              - 31 -
 Case 1:20-cv-00434-LPS Document 1 Filed 03/27/20 Page 32 of 38 PageID #: 32




will contain recommendations and/or instructions for treating pain in a human subject, in need

thereof, weighing at least 50 kg by administering to the subject a therapeutically effective

amount of a pharmaceutical composition comprising about 500 mg to about 750 mg of

acetaminophen and repeating the administration at least once every four hours, wherein the

pharmaceutical composition is administered to the subject intravenously, and wherein the

therapeutic effect of the pharmaceutical composition is comparable to the standard of care

treatment of 1000 mg of acetaminophen administered orally every 6 hours. Additionally, Baxter

will otherwise promote, encourage, and/or instruct use of the Baxter ANDA product for treating

pain in a human subject, in need thereof, weighing at least 50 kg by administering to the subject

a therapeutically effective amount of a pharmaceutical composition comprising about 500 mg to

about 750 mg of acetaminophen and repeating the administration at least once every four hours,

wherein the pharmaceutical composition is administered to the subject intravenously, and

wherein the therapeutic effect of the pharmaceutical composition is comparable to the standard

of care treatment of 1000 mg of acetaminophen administered orally every 6 hours.

       125.    Upon information and belief, Baxter is aware of the ’238 patent, which is listed in

the Orange Book with respect to OFIRMEV®, and Baxter will actively induce, encourage,

and abet this infringement with knowledge that such conduct is in contravention of the

Mallinckrodt Plaintiffs’ rights under the ’238 patent, in violation of 35 U.S.C. § 271(b).

       126.    Upon information and belief, Baxter had actual and constructive knowledge of the

application that later issued as the ’238 patent prior to filing ANDA No. 214331 and acted

without a reasonable basis for a good faith belief that they would not be liable for infringing the

’238 patent upon its issuance.




                                               - 32 -
 Case 1:20-cv-00434-LPS Document 1 Filed 03/27/20 Page 33 of 38 PageID #: 33




                                          COUNT VIII
 (DECLARATORY JUDGMENT OF INFRINGEMENT OF THE ’238 PATENT BY THE BAXTER ANDA
                                 PRODUCT)

        127.    Plaintiffs incorporate each of the preceding paragraphs 1 to 126 as if fully set

forth herein.

        128.    This claim arises under the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and

2202.

        129.    The Mallinckrodt Plaintiffs are entitled to a declaration that, if Baxter, prior to

patent expiry, commercially manufactures, uses, offers for sale, or sells the Baxter ANDA

product within the United States, imports the Baxter ANDA product into the United States, or

induces or contributes to such conduct, Baxter would infringe the ’238 patent under 35 U.S.C. §

271(a) and/or (b).

        130.    An actual case or controversy has arisen and now exists between the parties

concerning whether Baxter will directly or indirectly infringe the ’238 patent.

        131.    The Mallinckrodt Plaintiffs are entitled to an injunction restraining and enjoining

Baxter and its officers, agents, attorneys and employees, and those acting in privity or concert

with it, from engaging in the commercial manufacture, use, offer to sell, or sale within the United

States, or importation into the United States of any of the Baxter ANDA product until the

expiration of the ’238 patent, including any extensions and/or additional periods of exclusivity to

which the Mallinckrodt Plaintiffs are or become entitled.

        132.    The Mallinckrodt Plaintiffs will be irreparably harmed by Baxter’s infringing

activities unless those activities are enjoined by this Court. The Mallinckrodt Plaintiffs do not

have an adequate remedy at law.




                                               - 33 -
 Case 1:20-cv-00434-LPS Document 1 Filed 03/27/20 Page 34 of 38 PageID #: 34




                                            COUNT IX
            (INFRINGEMENT OF THE ’834 PATENT BY THE BAXTER ANDA PRODUCT)

       133.     Plaintiffs incorporate each of the preceding paragraphs 1 to 132 as if fully set

forth herein.

       134.     Baxter’s submission of the Baxter ANDA constitutes infringement of the ’834

patent pursuant to 35 U.S.C. § 271(e)(2).

       135.     Upon information and belief, upon FDA approval of the Baxter ANDA, Baxter

will induce and/or contribute to infringement of at least Claim 1 of the ’834 patent by making,

using, offering to sell, or selling the Baxter ANDA product in the United States, and/or importing

the Baxter ANDA product into the United States, in violation of 35 U.S.C. § 271.

       136.     Upon information and belief, upon FDA approval of the Baxter ANDA, doctors,

nurses, and other medical professionals will directly infringe at least Claim 1 of the ’834 patent

by using the Baxter ANDA product in violation of 35 U.S.C. § 271(a). Upon information and

belief, Baxter’s proposed labeling and promotion of the Baxter ANDA product will encourage,

promote and/or recommend a method of administering that product to treat pain in a human

subject weighing at least 50 kg by administering to the subject an intravenous acetaminophen

formulation comprising about 650 mg of acetaminophen, and repeating the administration every

four hours, wherein the subject receives a maximum daily dose of less than 4000 mg of

acetaminophen per day, which administration will constitute direct infringement of at least Claim

1 of the ’834 patent. Additionally, Baxter will otherwise promote, encourage, and/or instruct use

of the Baxter ANDA product for treating pain in a human subject weighing at least 50 kg by

administering to the subject an intravenous acetaminophen formulation comprising about 650 mg

of acetaminophen, and repeating the administration every four hours, wherein the subject

receives a maximum daily dose of less than 4000 mg of acetaminophen per day.
                                              - 34 -
 Case 1:20-cv-00434-LPS Document 1 Filed 03/27/20 Page 35 of 38 PageID #: 35




       137.    Upon information and belief, this direct infringement will occur at Baxter’s active

behest, and with Baxter’s intent, knowledge, and encouragement. Baxter will intentionally

encourage infringement of at least Claim 1 of the ’834 patent by at least making, using, offering

to sell, or selling the Baxter ANDA product and by recommending and/or instructing use of the

Baxter ANDA product. Furthermore, Baxter will intentionally encourage infringement of at least

Claim 1 of the ’834 patent at least by way of the labeling for the Baxter ANDA product which

will contain recommendations and/or instructions for treating pain in a human subject weighing

at least 50 kg by administering to the subject an intravenous acetaminophen formulation

comprising about 650 mg of acetaminophen, and repeating the administration every four hours,

wherein the subject receives a maximum daily dose of less than 4000 mg of acetaminophen per

day. Additionally, Baxter will otherwise promote, encourage, and/or instruct use of the Baxter

ANDA product for treating pain in a human subject weighing at least 50 kg by administering to

the subject an intravenous acetaminophen formulation comprising about 650 mg of

acetaminophen, and repeating the administration every four hours, wherein the subject receives a

maximum daily dose of less than 4000 mg of acetaminophen per day

       138.    Upon information and belief, Baxter is aware of the ’834 patent, which is listed in

the Orange Book with respect to OFIRMEV®, and Baxter will actively induce, encourage, and

abet this infringement with knowledge that such conduct is in contravention of the Mallinckrodt

Plaintiffs’ rights under the ’834 patent, in violation of 35 U.S.C. § 271(b).

       139.    Upon information and belief, Baxter had actual and constructive knowledge of the

application that later issued as the ’834 patent prior to filing ANDA No. 214331 and acted

without a reasonable basis for a good faith belief that they would not be liable for infringing the

’834 patent upon its issuance.

                                               - 35 -
 Case 1:20-cv-00434-LPS Document 1 Filed 03/27/20 Page 36 of 38 PageID #: 36




                                              COUNT X
 (DECLARATORY JUDGMENT OF INFRINGEMENT OF THE ’834 PATENT BY THE BAXTER ANDA
                                 PRODUCT)

        140.    Plaintiffs incorporate each of the preceding paragraphs 1 to 139 as if fully set

forth herein.

        141.    This claim arises under the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and

2202.

        142.    Plaintiffs are further entitled to a declaration that, if Baxter, prior to patent expiry,

commercially manufactures, uses, offers for sale, or sells the Baxter ANDA product within the

United States, imports the Baxter ANDA product into the United States, or induces or

contributes to such conduct, Baxter would infringe the ’834 patent under 35 U.S.C. § 271(a), (b),

and/or (c).

        143.    Plaintiffs are entitled to an injunction restraining and enjoining Baxter and its

officers, agents, attorneys and employees, and those acting in privity or concert with it, from

engaging in the commercial manufacture, use, offer to sell, or sale within the United States, or

importation into the United States of any of the Baxter ANDA product until the expiration of the

’834 patent, including any extensions and/or additional periods of exclusivity to which Plaintiffs

are or become entitled.

        144.    Plaintiffs will be irreparably harmed by Baxter’s infringing activities unless those

activities are enjoined by this Court. Plaintiffs do not have an adequate remedy at law.




                                                 - 36 -
 Case 1:20-cv-00434-LPS Document 1 Filed 03/27/20 Page 37 of 38 PageID #: 37




                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request the following relief:

       A.      A judgment that Baxter infringed and is infringing each of the Patents-in-Suit;

       B.      An order issued pursuant to 35 U.S.C. § 271(e)(4) that the effective date of any

approval of the Baxter ANDA shall not be earlier than the expiration date of the Patents-in-Suit,

including any extensions and/or additional periods of exclusivity to which Plaintiffs are or

become entitled;

       C.      A declaration that if Baxter, prior to patent expiry, commercially manufactures,

uses, offers to sell, or sells the Baxter ANDA Product within the United States, imports the

Baxter ANDA product into the United States, or induces or contributes to such conduct, Baxter

would infringe the Patents-in-Suit;

       D.      A preliminary and permanent injunction restraining and enjoining Baxter and its

officers, agents, attorneys and employees, and those acting in privity or concert with it, from

engaging in the commercial manufacture, use, offer to sell, or sale within the United States, or

importation into the United States of any of the Baxter ANDA product until the expiration of the

Patents-in-Suit, including any extensions and/or additional periods of exclusivity to which

Plaintiffs are or become entitled;

       E.      The Plaintiffs be awarded monetary relief if Baxter commercially manufactures,

uses, offers for sale, or sells its generic version of Plaintiffs’ OFIRMEV® brand product, or any

other product that infringes or induces or contributes to the infringement of the Patents-in-Suit,

within the United States before the latest expiration date of the Patents-in-Suit, including any

extensions and/or additional periods of exclusivity to which Plaintiffs are or become entitled;




                                              - 37 -
 Case 1:20-cv-00434-LPS Document 1 Filed 03/27/20 Page 38 of 38 PageID #: 38




       F.     A declaration that this is an exceptional case and an award to Plaintiffs of their

reasonable expenses including attorneys’ fees pursuant to 35 U.S.C. § 285;

       G.     An award to Plaintiffs of costs in this action; and

       H.     Such other and further relief as the Court may deem just and proper.



                                                  MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                                  /s/ Jeremy A. Tigan

                                                  Jeremy A. Tigan (#5239)
                                                  Sarah E. Simonetti (#6698)
                                                  1201 North Market Street
                                                  P.O. Box 1347
                                                  Wilmington, DE 19899
                                                  (302) 658-9200
                                                  jtigan@mnat.com
OF COUNSEL:                                       ssimonetti@mnat.com

Brian T. Moriarty                                 Attorneys for Plaintiffs
HAMILTON, BROOK, SMITH & REYNOLDS, P.C.
300 Carnegie Center, Suite 150
Princeton, NJ 08540
(609) 937-7951

Attorneys for New Pharmatop L.P.

March 27, 2020




                                              - 38 -
